Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 1 of 13




                                             5:20-cv-00768
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 2 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 3 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 4 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 5 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 6 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 7 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 8 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 9 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 10 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 11 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 12 of 13
Case 5:20-cv-00768-DAE Document 1 Filed 07/01/20 Page 13 of 13
